DETAILED ACTION
Applicant’s amendment of December 14, 2020 overcomes the following:
Specification objections
Claim interpretation under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph
Applicant has amended claims 1, 5, 6, and 8-20. Claims 2-4 and 7 have been cancelled. Claims 1, 5, 6, and 8-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “identify attributes of each the detected objects” and “the identified attribute” in Ln. 7-10. However, the examiner cannot clearly point out if the claimed “the identified attribute” correspond to the identified “attributes of each the detected objects”, or not, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “identify attributes of each the detected objects” and “the identified attribute” in Ln. 7-10 as “identify an attribute of each the detected objects” and “the identified attribute”.
Claims 5, 6, and 8-18 are rejected by virtue of dependent upon rejected base claim 1.
Claim 5 recites the limitation “the detected object” in Ln. 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the attribute of the object” in Ln. 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the object” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the object” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “identifying attributes of each the detected objects” and “the identified attribute” in Ln. 4-6. However, the examiner cannot clearly point out if the claimed “the identified attribute” correspond to the identified “attributes of each the detected objects”, or not, which renders the claim indefinite.
attributes of each the detected objects” and “the identified attribute” in Ln. 4-6 as “identifying an attribute of each the detected objects” and “the identified attribute”.
Claim 20 recites the limitation “identifying attributes of each the detected objects” and “the identified attribute” in Ln. 6-8. However, the examiner cannot clearly point out if the claimed “the identified attribute” correspond to the identified “attributes of each the detected objects”, or not, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “identifying attributes of each the detected objects” and “the identified attribute” in Ln. 6-8 as “identifying an attribute of each the detected objects” and “the identified attribute”.

Allowable Subject Matter
Claims 1, 19, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 1 in its entirety, the further limitations of “… detect one or more objects from a captured image;
identify attributes [an attribute] of each the detected objects;
determine a presentation method of information representing the identified attribute; and
display, based on the determined presentation method, the information using the determined presentation method and the captured image on a display ,
wherein the decision determines, in a case an area ratio of a size of a region for presenting the information to a size of the captured image exceeds a predetermined threshold values, the presentation method is changed so as to decrease the area ratio of the region for presenting the information” as recited in claim 1.  
The examiner was not able to find art similar to aforementioned feature limitations.
Claims 19 and 20 recite similar concept as in claim 1.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668